DETAILED ACTION 
The present application, filed on 3/31/2021 is being examined under the AIA  first inventor to file provisions. 

The following is a non-final First Office Action on the Merits. Claims 1-20 are pending and have been considered below. 

Priority
This appln claims benefit of 63/041,785 06/19/2020 The priority is acknowledged.   


Information Disclosure Statement (IDS) 
The information disclosure statement (IDS) submitted on 3/31/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, such IDS is being considered by Examiner.    


Claim Rejections - 35 USC § 101
35 USC 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 USC 101 because the claimed invention is not directed to patent eligible subject matter. The claimed matter is directed to a judicial exception (i.e. an abstract idea not integrated into a practical application) without significantly more. 

Per Step 1 and Step 2A of the two-step eligibility analysis, independent Claim 1, Claim 12 and Claim 17 and the therefrom dependent claims are directed respectively to computer executable instructions stored on a non-transitory storage medium, to a system and to a computer implemented method. Thus, on its face, each such independent claim and the therefrom dependent claims are directed to a statutory category of invention.  
 However, Claim 1, (which is repeated in Claims 12, 17) is rejected under 35 U.S.C. 101 because the claim is directed to an abstract idea, a judicial exception, without reciting additional elements that integrate the judicial exception into a practical application. The claim recites: executing a first application (i.e. display an advertisement); receiving a request to select an advertisement displayed by the first application. 

The limitations, as drafted, constitute a process that, under its broadest reasonable interpretation, covers commercial activity, but for the recitation of generic computer components. That is, the drafted process is comparable to an advertising, marketing, sales activities or behaviors, business relationships process, i.e. a process aimed at displaying advertisements and selecting one of the displayed advertisements for further processing. If a claim limitation, under its broadest reasonable interpretation, covers performance of limitations of agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity – Commercial or Legal Interactions (e.g. agreements in form of contracts, legal obligations, advertising, marketing, sales activities or behaviors, business relationships)” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.

This abstract idea is not integrated into a practical application. In particular, stripped of those claim elements that are directed to an abstract idea, (A) remaining elements of the independent claims are directed to: creating a postback data structure; retrieving anonymity metrics; determining a set of data to include in the postback data structure; transmitting the postback data structure to a server. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Additional remaining claim elements are: the displayed advertisement; the postback data structure. While these descriptive elements may provide further helpful context for the claimed invention, they do not serve to integrate the abstract idea into a practical application. 

(C) Finally, recited computing elements, i.e. processors; memory are recited at a high-level of generality, i.e. as generic computing elements performing generic computer functions, like obtaining data, interpreting the obtained data and providing results, such that they amount to no more than mere instructions to apply the exception using generic computer components. 

Accordingly, these additional claim elements do not integrate the abstract idea into a practical application, because: (1) they do not effect improvements to the functioning of a computer, or to any other technology or technical field (see MPEP 2106.05 (a)); (2) they do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or a medical condition (see the Vanda memo); (3) they do not apply the abstract idea with, or by use of, a particular machine (see MPEP 2106.05 (b)); (4) they do not effect a transformation or reduction of a particular article to a different state or thing (see MPEP 2106.05 (c)); (5) they do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the identified abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designated to monopolize the exception (see MPEP 2106.05 (e) and the Vanda memo). Therefore, per Step 2A, Prong Two, the claim is directed to an abstract idea not integrated into a practical application.

(A) Step 2B of the eligibility analysis for the independent claims concludes that the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. Stripped of those claim elements that are directed to an abstract idea, not integrated into a practical application, remaining elements of the independent claims are directed to: creating a postback data structure; retrieving anonymity metrics; determining a set of data to include in the postback data structure; transmitting the postback data structure to a server. 
When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims. 

(B) Furthermore, additional remaining elements of the independent claims contain descriptive limitations explaining the nature, structure and/or content of: the displayed advertisement; the postback data structure. However, these claim elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the claimed invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

(C) Finally, the recited computing elements of the independent claims are: processors; memory. When considered individually, these additional claim elements serve merely to implement the abstract idea using computer components performing computer functions. They do not constitute “Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field”. (MPEP 2106.05(a)) It is readily apparent that the claim elements are not directed to any specific improvements of any of these areas.   

When the independent claims are considered as a whole, as a combination, the claim elements noted above do not amount to significantly more, to any more than they amount to individually. The operations appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified as an abstract idea. Therefore, it is concluded that the elements of the independent claims are directed to one or more abstract ideas and do not amount to significantly more. (MPEP 2106.05)

	Further, Step 2B of the analysis takes into consideration all dependent claims as well, both individually and as a whole, as a combination.  

Dependent Claim 2 (which is repeated in Claim 18) is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: presenting a user interface element within a user interface. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 3 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: presenting the interface. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 8 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: including a first additional unit of data in the set of data; including a second additional unit of data in the set of data. When considered individually, these additional claim elements represent basic calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 9 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: receiving an update from the second application. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 13 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: download the second application. When considered individually, these additional claim elements are comparable to “receiving or transmitting data over a network, e.g., using the Internet to gather data”, which has been recognized by a controlling court as "well-understood, routine and conventional elements" when claimed generically as they are in these dependent claims. (see MPEP 2106.05(d) II) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 14 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: launch the second application; receive an update from the second application; start a timer; determine whether to add the value of the conversion to the set of data. When considered individually, these additional claim elements represent “Insignificant Extra-Solution (Pre-Solution and/or Post-Solution) Activity”, i.e. activities incidental to the primary process or product that are merely a nominal or tangential addition to the claims. Specifically, the limitations are considered post-solution activity because they are mere outputting or post-processing results from executing the abstract idea. (see MPEP 2106.05(g)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 15 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: add the value of the conversion to the set of data. When considered individually, these additional claim elements represent basic calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.
Dependent Claim 16 is not directed to any additional abstract ideas, but is directed to additional claim elements such as to: add an identifier of the first application to the set of data. When considered individually, these additional claim elements represent basic calculation claim elements that serve merely to implement the abstract idea using computer components performing computer functions. The steps only serve to automate the abstract idea. (see MPEP 2106.05(f)) It is readily apparent that the claim elements are not directed to any specific improvements of the claims.

Dependent Claims 4-5 (which are repeated in Claims 19-20 respectively) and Claims 6-7, 10-11 are not directed to any abstract ideas and are not directed to any additional non-abstract claim elements. Rather, these claims provide further descriptive limitations of elements, such as describing the nature, structure and/or content of: the anonymity metrics; the number of non-unique combinations; the first set of non-unique combinations; the second set of non-unique combinations; the first additional unit of data; the second additional unit of data. However, these elements do not require any steps or functions to be performed and thus do not involve the use of any computing functions. While these descriptive elements may provide further helpful context for the claimed invention, these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention.

Moreover, the claims in the instant application do not constitute significantly more also because the claims or claim elements only serve to implement the abstract idea using computer components to perform computing functions (Enfish, see MPEP 2106.05(a)). Specifically, the computing system encompasses general purpose hardware and software modules, as disclosed in the application specification in fig12 and [0086]-[0093], including among others: bus; energy sources; processors; memory; rom; storage device; energy measurement; display device; alphanumeric input device; cursor control; network interfaces. 

When the dependent claims are considered as a whole, as a combination, the claim elements noted above appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a computer receives information from another computer, processes that information and then sends a response based on processing results. The most significant elements of the claims, that is the elements that really outline the inventive elements of the claims, are set forth in the elements identified in the independent claims as an abstract idea. The fact that the computing devices are facilitating the abstract concept is not enough to confer statutory subject matter eligibility. In sum, the additional elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not heavier than the abstract concepts at the core of the claimed invention. Therefore, it is concluded that the dependent claims of the instant application do not amount to significantly more either. (see MPEP 2106.05)

In sum, Claims 1-20 are rejected under 35 USC 101 as being directed to non-statutory subject matter.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
i.   Determining the scope and contents of the prior art.
ii.   Ascertaining the differences between the prior art and the claims at issue.
iii.   Resolving the level of ordinary skill in the pertinent art.
iv.   Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 12, 17-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wiley et al (US 2012/0166272).  
Regarding Claims 1, 12, 17 – Wiley first embodiment discloses: A non-transitory machine readable medium having instructions stored thereon, the instructions which, when executed by one or more processors of an electronic device, cause the one or more processors to perform operations comprising: 
	creating a postback data structure in memory of the electronic device, the postback data structure including a notification of a conversion for an advertisement campaign to which the advertisement is associated; {see at least [0017]-[0019] using of token (reads on postback) to provide conversion data}    
	retrieving, from one or more servers associated with the application store, anonymity metrics associated with the advertisement campaign; {see at least [0017]-[0019] anonymized conversion data}    
	determining, based on the anonymity metrics, a set of data to include in the postback data structure; and {see at least [0017]-[0019] anonymized conversion data}    
	transmitting the postback data structure to a server associated with the advertisement network, the postback data structure including the set of data determined based on the anonymity metrics. {see at least [0017] The effectiveness measure, or measures, can be used to configure another ad campaign (reads on transmitting the data to the advertising server; fig4, rc306, rc408, [0037] identify parameters/specifications for advertising campaigns (reads on transmitting to a server associated with the advertising network}    

Wiley first embodiment does not disclose, however, Wiley second embodiment discloses: 
	executing a first application via the one or more processors; {see at least fig1, rc102, rc106, rc112, [0025]-[0031] application for providing advertisements}    
	receiving a request to download a second application at an interface associated with an application store, the request received via an application store interface after receipt of an input to select an advertisement displayed by the first application, {see at least fig1, rc102, rc106, rc112, [0025]-[0031] receiving advertisement}   
	wherein the advertisement displayed by the first application is associated with an advertisement campaign of an advertisement network and the request to download the second application represents a conversion to be added to conversion metrics for the advertisement campaign; {see at least [0030]-[0031] provide exposure data and conversion data}    

In addition, it would have been obvious to one of ordinary skill in the art, at the time of filing, to modify Wiley first embodiment to include the elements of Wiley second embodiment.  One would have been motivated to do so, in order to using anonymous data to create campaigns.  Furthermore, the Supreme Court has supported that combining well known prior art elements, in a well-known manner, to obtain predictable results is sufficient to determine an invention obvious over such combination (see KSR International Co. v. Teleflex Inc. (KSR), 550 U.S.,82 USPQ2d 1385 (2007) & MPEP 2143).  In the instant case, Wiley first embodiment evidently discloses creating and providing anonymous conversion data.  Wiley second embodiment is merely relied upon to illustrate the functionality of an application that tracks conversions in the same or similar context.  As best understood by Examiner, since both creating and providing anonymous conversion data, as well as an application that tracks conversions are implemented through well-known computer technologies in the same or similar context, combining their features as outlined above using such well-known computer technologies (i.e., conventional software/hardware configurations), would be reasonable, according to one of ordinary skill in the art.  Moreover, since the elements disclosed by Wiley first embodiment, as well as Wiley second embodiment would function in the same manner in combination as they do in their separate embodiments, it would be reasonable to conclude that their resulting combination would be predictable.  Accordingly, the claimed subject matter is obvious over Wiley. **Examiner notes that the reference is being used here as a one-reference combination in this 103 rejection because the reference teaches two clearly different embodiments within the same cited reference. **

Regarding Claims 2, 18 – Wiley discloses the limitations of Claims 1, 17. Wiley further discloses:  
	presenting a user interface element within a user interface presented by the first application, the user interface element including the advertisement, {see at least fig1, rc102, rc106, rc112, [0025]-[0031] receiving advertisement}    
	wherein the advertisement is provided by the advertisement network and the interface associated with the application store interface is presented in response to receiving the input to select the advertisement displayed by the first application. {see at least fig1, rc102, rc106, rc112, [0025]-[0031] receiving advertisement}    


Regarding Claim 3 – Wiley discloses the limitations of Claim 2. Wiley further discloses:  
	presenting the interface associated with the application store interface in response to receiving the input to select the advertisement displayed by the first application. {see at least fig1, rc102, rc106, rc112, [0025]-[0031] receiving advertisement}    



Allowable Dependent Claims
Claim Objections 
Claims 4-11, 13, 16, 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.




The prior art made of record and not relied upon which, however, is considered pertinent to applicant's disclosure:  
US 20150242885 A1	2015-08-27	21	Alsina; Thomas et al.	INVITATIONAL CONTENT ATTRIBUTION Systems, methods, and computer-readable storage media for invitational content attribution. The system tracks a user's conversion of an item of invitational content and correlates the user's conversion with a previously-served impression based on a token of information associated with the previously-served impression, wherein the token of information includes a unique identifier associated with the previously-served impression and a timestamp corresponding to a time of impression. The system then reports the previously-served impression as being correlated to the user's conversion.
US 20190213332 A1	2019-07-11	19	MCCOY; Anthony et al.	DATA SECURITY AND PROTECTION SYSTEM USING UNIQUENESS FACTOR CLASSIFICATION AND ANALYSIS A data security and protection system that provides monitoring, diagnostics, and analytics within an enterprise network to identify potentially sensitive data is disclosed. The system may provide one or more data stores to store and manage personal data within a network. The system may also provide one or more servers to facilitate operations using information from the one or more data stores. The system may also provide an analytics system with processing components that determines uniqueness of personal data. The system may receive personal data and population attribute data via a data access interface. The analytics system may compare the data received to determine a fraction assignment, which when further processed using at least a combination or correlation technique, may yield a detailed uniqueness factor classification and analysis of the personal data to indicate its relative sensitivity. If there is risk associated with the sensitivity of the personal data, additional security actions may be taken by the data security and protection system.
US 20200334708 A1	2020-10-22	15	Knox; Andrew	ZERO KNOWLEDGE BLOCKCHAIN ATTRIBUTION A content publisher may transfer an impression token value to a user in response to the content publisher displaying an advertisement for a merchant to the user. The content publisher may record the transfer on a zero knowledge blockchain. The merchant may transfer a conversion token value to the user in response to the user making a purchase from the merchant. The merchant may record the transfer on the zero knowledge blockchain. The user may transfer the impression token value and the conversion token value to a measurement company. The measurement company may calculate attribution and lift results for the advertisement.
US 9632765 B1	2017-04-25	17	Falcone; Andrea S. et al.	Customized application package with context specific token A system and method including: receiving an initial application package including at least one binary file of an application; generating an application token, wherein the application token is operable to identify a context; and assembling a customized application package including the initial application package and the application token, wherein: the customized application package and the initial application package share a common hash value according to a predefined hashing algorithm, and the application can be configured based on the application token.




Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Radu Andrei whose telephone number is 313.446.4948.  The examiner can normally be reached on Monday – Friday 8:30am – 5pm EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached at 571.270.7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
As detailed in MPEP 502.03, communications via Internet e-mail are at the discretion of the applicant.  Without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in U.S.A. or Canada) or 571-272-1000.

Any response to this action should be mailed to: 
Commissioner of Patents and Trademarks
P.O. Box 1450 
Alexandria, VA 22313-1450

or faxed to 571-273-8300 

Hand delivered responses should be brought to the: 

United States Patent and Trademark Office 
Customer Service Window 
Randolph Building
401 Dulany Street
Alexandria, VA 22314



/Radu Andrei/
Primary Examiner, AU 3622